  1   The Knight Law Group
      Noel Knight SBN #223821
  2
      800 J Street, Suite 441
  3   Sacramento, CA 95814
      Telephone: (510) 435-9210
  4   Facsimile: (510) 281-6889
  5
      Attorney for Debtor…
  6

  7   Gregory Lamont Belcher

  8

  9
                               UNITED STATES BANKRUPTCY COURT
 10
                               NORTHERN DISTRICT OF CALIFORNIA
 11
                                        SAN JOSE DIVISION
 12

 13
                                                         )   Case No. 18-50909-MEH-11
 14
      In re                                              )
 15                                                      )   Chapter: 11
      GREGORY LAMONT BELCHER                             )
 16
                Debtor and Debtor-in-Possession.         )
                                                         )
 17                                                      )
                                                         )
 18
                                                         )
 19

 20

 21              ORDER AUTHORIZING S TEMPORARY RESTRAINING ORDER

 22                    AS AGAINST ANY UNLAWFUL DETAINER ACTION

 23                   AS AGAINST DEBTOR GREGORY LAMONT BELCHER

 24
              An application has been made for a Temporary Restraining Order
 25
      covering any Unlawful Detainer as against Debtor Gregory L. Belcher
 26
      during the pendency of Adversarial #2018-05048.
 27

 28
              Based upon the application, the record, and other documents;



Case: 18-05048     Doc# 7-6    Filed: 10/17/18     Entered: 10/17/18 16:31:00   Page 1 of 3
  1

  2   IT IS ORDERED:
  3

  4     1. The Application for Temporary Restraining Order is Granted…
  5
                              ** END OF ORDER **
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28




Case: 18-05048   Doc# 7-6   Filed: 10/17/18   Entered: 10/17/18 16:31:00   Page 2 of 3
  1                                   COURT SERVICE LIST
  2

  3
      Trevor Fehr, Esq., of the Office of the United States Trustee;
  4
      and other FRCP 5 and Special Notice Recipients
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28




Case: 18-05048      Doc# 7-6     Filed: 10/17/18     Entered: 10/17/18 16:31:00   Page 3 of 3
